Citation Nr: 1820582	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  05-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the December 12, 1980 rating decision denying service connection for a nervous disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

2.  Entitlement to an effective date prior to September 9, 2003, for the award of service connection for adjustment disorder.  

3.  Entitlement to a rating in excess of 50 percent for adjustment disorder prior to December 12, 2011.

4.  Entitlement to a rating in excess of 10 percent for service connected right knee disability.

5.  Entitlement to service connection for ingrown toenails of the bilateral feet.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and June 2014 rating decisions of the VA Regional Office (RO).  This appeal was last before the Board in January 2016.  

The issues of entitlement to a rating in excess of 50 percent for adjustment disorder prior to December 2011, entitlement to a rating in excess of 10 percent for a right knee disability and entitlement to service connection for ingrown toenails are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a nervous disorder was denied in a December 18, 1980 rating decision that became final because he did not appeal or submit new and material evidence within the appeal period.  

2.  The correct facts, as known at the time, were before the VA adjudicators in December 1980 and the statutory and regulatory provisions extant at the time were correctly applied.  

3.  The Veteran's application to reopen his previously denied claim of entitlement to service connection for nervous condition was received by VA on July 24, 1998. 

4.  The RO denied the Veteran's application to reopen his previously denied psychiatric claim in a December 1999 rating decision; however, new medical records were received by VA in January 2000, within the one year appeal period, and the RO took no action to readjudicate the Veteran's claim or make a determination as to whether this evidence was new and material.  

5. On July 31, 2001, the Veteran submitted correspondence and additional evidence in support of an application to reopen his previously denied claims of entitlement to service connection for a psychiatric disorder.  

6.  The Veteran continuously pursued his claim of entitlement to service connection for a psychiatric disorder since seeking to reopen his claim in July 2001, and the evidence of record shows that he has had a psychiatric disorder due to his in-service left knee disability since service.  


CONCLUSIONS OF LAW

1.  The December 18, 1980 rating decision denying service connection for a nervous condition was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.104, 3.105(a) (2017).

2.  An effective date of no earlier than July 24, 1998 is warranted for the grant of service connection for an adjustment disorder.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.104, 3.151, 3.155, 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Revision Based on CUE

The Veteran asserts that there is CUE in the December 18, 1980, rating decision that denied service connection for a nervous condition.  He is currently service-connected for an adjustment disorder secondary to his service-connected left knee disability.  He contends that the evidence shows that his service-connected adjustment disorder has been present since service, and that the RO committed CUE in not granting service connection for a psychiatric condition in the December 1980 rating decision.

A previous RO determination that is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2017).  Here, a December 1980 rating action denied service connection for a nervous condition, and the Veteran did not file a timely Notice of Disagreement challenging this determination, nor did he submit new evidence and material evidence within one year of its promulgation.  Thus, the December 1980 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 3.156(b), 20.302, 20.1103.  

Once a decision becomes final, it may only be revised by a showing of CUE.  See 38 C.F.R. §§ 3.104, 3.105.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  

CUE is established when the following conditions are met: (1) either (a) the correct facts in the record were not before the adjudicator, or (b) the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated"; and (3) the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Evans v. McDonald, 27 Vet. App. 180, 185 (2014), aff'd, 642 F. App'x 982 (Fed. Cir. 2016); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged CUE, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claims.

The Veteran seeks revision of the December 1980 rating decision to reflect a grant of service connection for a psychiatric condition.  He argues that his claim should have been granted in December 1980 because there is evidence showing that he committed several assaults during service, both of service members who were taunting him about his left knee disability and of a civilian.  See January 2015 VA Form 9.  He further states that the evidence shows recurrence of symptoms after service, and asserts that the December 1980 rating decision erroneously stated that he did not have any symptoms in the years immediately after his separation from service.  He states that the evidence of record shows that he lost his job in 1975, and that the records show extreme social and occupational impairment and multiple incidents of adjustment disorder.  He notes that the records show he re-injured his left knee after service, which caused depression and anxiety as to whether he would be able to remain gainfully employed.  See id.  

The Board finds no CUE in the December 1980 rating decision because the correct facts in the record were before the adjudicator and the relevant statutory and regulatory provisions were correctly applied.  To be entitled to compensation, the evidence of record in December 1980 needed to show that the Veteran had a current psychiatric disability which was incurred in or aggravated by active military service.  See 38 U.S.C. § 310; 38 C.F.R. § 3.303(a).  Here, the RO denied the Veteran's claim in December 1980 finding insufficient evidence that the Veteran's then-current psychiatric disability began in service or was related to an in-service injury or disease.  The December 1980 rating decision notes the Veteran's allegations that he was suffering from depression and an inability to sleep or concentrate.  The RO observed that service medical records did not contain any complaints, findings or treatment for psychiatric conditions in service, and that at separation the Veteran stated "I am in good condition."  During the separation examination the Veteran disclaimed trouble sleeping, depression, nervous trouble of any sort, or periods of unconsciousness.  Concerning his post-service records, the RO noted that the Veteran had a knee x-ray in January 1980 and was hospitalized in February 1980 and did not complain of a nervous condition at that time, nor did he complain of a nervous condition on the several occasions he was seen for medical treatment after his discharge from the hospital.  The December 1980 rating decision addresses the Veteran's VA compensation and pension neuropsychiatric examination findings, stating that the Veteran alleged his nervous condition began in service in October 1973 when he over reacted to situations of stress and experienced anxiety and depression.  The rating decision also noted the Veteran's reported recurrence of symptoms in May 1975, which persisted.  The RO noted that diagnosis at the examination was hysterical psychoneurosis with anxiety and depression manifested by recurrent headaches and syncopal episodes.  

Based on the evidence of record, the RO denied service connection for hysterical psychoneurosis (the Veteran's diagnosed psychiatric disorder at the time) because the condition was not found in service or related to service.  As the December 1980 rating decision itself makes clear, the RO specifically considered at that time whether the Veteran's psychiatric disorder was secondary to his service-connected left knee disability.  The RO concluded, "[i]n the absence of evidence of neurosis in service, to attribute currently diagnosed neurosis to service-connected left knee condition would be speculative and not supported by sound medical principles."  Thus, the rating board concluded that the evidence of record did not warrant service connection because it was not shown that the Veteran's psychiatric disorder began in service or was due to his service-connected left knee disability.  There is no indication that the RO erred in applying the law, nor is there evidence that the correct facts were not before the rating board at the time the December 1980 rating decision was issued.

The Veteran's argument is essentially a disagreement as to how the facts were weighed or evaluated by the adjudicator.  He asserts that there was sufficient evidence of record to show that his psychiatric condition began in service and was a recurrent condition, and thus service connection should have been granted.  However, "[i]t is the prerogative of the factfinder . . . to interpret the evidence and draw reasonable inferences from it."  Evans, 27 Vet. App. at 187 (citing Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Gilbert v. Derwinski, 1 Vet.App. 49, 52 (1990)).  A disagreement as to how the facts were weighed does not support a finding of CUE.  Fugo, 6 Vet. App. at 43-44.  Moreover, at the time of the December 1980 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Hime v. McDonald, 28 Vet. App. 1, 7 (2016) (finding that a rating panel was not prohibited from relying upon its own medical judgement to support its conclusion where the rating panel included a medical member).  The Board notes that it was regular practice of the VA in 1980 to have three-member rating panels, and that on the rating board, one of the members "will be a medical doctor" (i.e. the medical member).  See VA Adjudication Procedure Manual, M21-1, para. 45.01(b) (October 16, 1970).  As can be seen on the face of the December 1980 rating decision, a medical member of the rating board participated in making the determination and, as a signatory to the determination, affirmed his agreement with the finding that the Veteran's psychiatric disorder was not incurred in service or related to his service-connected disability.  MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010) (affirmed No. 2011-7034 (Fed. Cir. Jan. 11, 2012)); Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  "[T]he presence of the medical member on the [rating board], pre-Colvin, allowed the [b]oard to assess the probative value of medical opinions in a way that it now cannot, through the exercise of its own medical expertise and judgment."  Hime, 28 Vet. App. at 8.  Thus, to the extent the December 1980 determination is alleged to be contrary to the medical evidence of record, the Board finds that the rating board apparently relied upon the medical judgment of the medical member, among other things, in deciding the claim.  While the Veteran may not agree with the rating board's determination, this is not a basis for finding CUE. 

In support of his CUE claim, the Veteran asserts that the evidence of record shows his assaultive behavior in service, that he was arrested for homicide in 1975 and that he lost his job due to social and occupational impairment.  He states that this evidence shows that he had neurosis in service.  He also submitted additional medical records, articles and court records in support of his claims.  See January 2015 VA Form 9; see also January 2015 Statement in Support of Claim with exhibits; February 2015 Statement in Support of Claim.  The evidence that the Veteran contends is in support of his CUE claim was not of record at the time the December 1980 rating decision was issued.  A determination that there was CUE must be based on the record and the law that existed at the time of the rating decision being challenged.  Russell, 3 Vet. App. at 314.  Therefore, evidence that was not of record at the time of the December 1980 rating decision cannot be the basis for finding that the RO committed CUE.  Porter, 5 Vet. App. at 236.  

As the correct facts were before the adjudicator and the applicable law was correctly applied, the Board finds no CUE in the December 18, 1980 rating decision.  Thus, the Veteran's motion for revision of this decision on the basis of CUE is denied.

II. Earlier Effective Date for Service Connection for an Adjustment Disorder

The Veteran also seeks an effective date earlier than September 9, 2003 for the grant of service connection for an adjustment disorder.  He contends that his effective date should be the date he submitted his initial claim.


Procedural History

A recitation of the procedural history of this claim is warranted in order to appropriately address the Veteran's effective date claim.  As noted above, in a decision dated in December 1980, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.  That decision became final because the Veteran did not appeal and no additional evidence was submitted in connection with that claim within the one year appeal period.  

In September 1983, the Veteran submitted a claim for nonservice-connected pension.  He did not request to reopen his claim seeking service connection for a nervous condition.  In correspondence received by VA in October 1983, the Veteran reported that after receiving medication, he became extremely ill and since that time has suffered complete blackouts, loss of concentration, shortness of breath and extreme nervousness.  During a December 1983 VA examination he reported that his nervous condition began in 1980 when he was involved in an accident injuring his hand and further injuring his left knee, and continued when he had a second automobile accident causing additional injuries to his head, neck and back.  He reported that since these post-service accidents he suffered anxiety, tension, irritability and poor concentration.  He stated his belief that continued pain in his left knee had been a significant factor in his disorder, as well as ongoing symptoms of dyspnea, dizziness, nausea and recurrent headaches he suffered after taking medication.  He was diagnosed with anxiety reaction with conversion (hysterical).  A February 1984 rating decision denied the Veteran's claim for nonservice-connected pension.  The Veteran's anxiety reaction with conversion features was listed as a disorder that was not service connected.  The Veteran continued pursuing an increased rating for his left knee disability but did not appeal the denial of his nonservice-connected pension claim and it therefore became final.

On July 24, 1998, VA received the Veteran's application seeking service connection for posttraumatic stress disorder (PTSD) and to reopen his previously denied claim of entitlement to service connection for a nervous condition.  He asserted that due to taunting by drill instructors in service, he became aggressive, assaultive and anti-social.  See August 1998 Statement in Support of Claim.  He reported attacking a civilian in November 1973 while on leave, and attacking another person after his discharge from service, resulting in his being arrested and charged with homicide.  See id.  He reported that he had not exhibited such a "loss of control" prior to service, and that he had continued to exhibit violent behavior after his discharge from service.  See id.  Records show that he was diagnosed with an impulse control disorder in 1998, and during a March 1999 VA examination he was diagnosed with intermittent explosive disorder.  

The RO denied the Veteran's claim seeking service connection for PTSD and his application to reopen his previously denied psychiatric claim in a December 1999 rating decision.  The RO found that the claim for PTSD was "not well grounded" in the absence of evidence to establish that the Veteran experienced an in-service stressor or show a diagnosis of PTSD.  See 38 U.S.C. § 5107(a) (1991).  The RO denied reopening the previously denied claim of entitlement to service connection for a psychiatric disorder (other than PTSD), finding no new evidence tending to show the onset of a chronic psychiatric impairment during military service.  The Veteran was notified of this decision by way of correspondence dated January 2000.    

In January 2000, after the issuance of the December 1999 rating decision and notice, VA received new medical records concerning the Veteran's treatment for depression in July and August 1993.  The Veteran had also requested a hearing in connection with his claims in December 1999, and noted that the new evidence in January 2000 was being submitted for his "service connected disability hearing."  The RO took no action to readjudicate the Veteran's claim or make a determination as to whether this evidence was new and material.  

In a February 2001 deferred rating action it was noted that the Veteran's claim of entitlement to service connection for PTSD had been denied as "not well grounded," and would need to be developed under the newly enacted Veterans Claims Assistance Act of 2000 (VCAA).  

On July 31, 2001, VA received the Veteran's application to reopen his previously denied claims of entitlement to service connection for a psychiatric disorder, along with documentation showing his legal history, which he contended was evidence of his ongoing psychiatric problems since service.  In December 2001, the Veteran was informed that his PTSD claim would be readjudicated in light of the newly enacted VCAA.    

A December 2001 VA examiner diagnosed the Veteran with intermittent explosive disorder and antisocial personality disorder.  He denied any depression or anxiety at that time.  In a December 2001 correspondence the Veteran noted that his claim for PTSD should be considered a claim seeking service connection for an impulse control disorder, as that was the diagnosis he was given by VA doctors, and his claim for PTSD was based on the same symptoms (i.e., difficulty controlling impulses, aggressive and violent behavior).  

The Veteran underwent another VA psychiatric examination in May 2003, at which point the VA examiner noted that the Veteran had a history of depression "for many years."  He was diagnosed with major depression, and the VA examiner opined that it was at least as likely as not that the Veteran's depression was due to his service-connected left knee disability.

In an August 2003 rating decision the RO denied "reopening" the previously denied claim seeking service connection for PTSD.  In September 2003, the Veteran submitted a claim seeking service connection for depression secondary to his left knee disability.  In November 2003, another VA examiner diagnosed the Veteran with an adjustment disorder secondary to his service-connected knee disability.  Service connection for an adjustment disorder was granted on a secondary basis in a March 2004 rating decision.  The grant of service connection for an adjustment disorder was made effective September 9, 2003, the date his claim seeking service connection for depression was received by VA.

Applicable Law and Analysis

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

Prior to 2015, a "claim" was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  The essential elements for any claim, whether formal or informal, were (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Thus, in this case, in order to determine the proper effective date for the grant of service connection for the Veteran's psychiatric disorder, the Board must determine (1) the date of the last final prior disallowance of the Veteran's claim, (2) the date his claim to reopen was received by VA and (3) the date entitlement to service connection for a psychiatric disorder arose.  

In applying the above principles to this case, the Board concludes that an effective date of July 24, 1998, but no earlier, is warranted for the grant of service connection for depression because (1) the December 1980 rating decision was the last final prior disallowance of the claim seeking service connection for a psychiatric disorder, (2) the July 24, 1998 application to reopen reasonably encompassed the Veteran's adjustment disorder (the psychiatric disorder for which service connection was ultimately granted), and (3) the Veteran's psychiatric disorder was present at the time he submitted his claim to reopen in July 1998.  The Board addresses each of these below.

First, the Board finds that the December 1980 rating decision was the last decision denying a claim of service connection for a psychiatric disorder that became final.   As noted above, the Veteran submitted a claim of service connection for a nervous condition which was denied in a December 1980 rating decision because it was determined that he did not have a chronic psychiatric disorder that began in or was related to service or a service-connected disability.  This rating decision became final because it was not appealed, and no new evidence was submitted in connection with that claim within the one year appeal period.  38 U.S.C. §§ 5104, 7105(c); 38 C.F.R. §§ 3.160(d), 3.156(b), 20.200, 20.302(a), 20.1103.  

On July 24, 1998, VA received the Veteran's application to reopen his previously denied psychiatric claim, as well as an application for service connection for a new psychiatric disorder (PTSD).  The RO denied the Veteran's claims in a December 1999 rating decision.  As noted above, in December 1999 the Veteran requested a hearing in connection with his claims and in January 2000 VA received additional medical records concerning his psychiatric disorder.  In submitting these new medical records, the Veteran specifically noted that they were being submitted in connection with his "service connected disability hearing."  The United States Court of Appeals for Veterans Claims has consistently held that 38 C.F.R. § 3.156(b) requires VA to determine whether evidence submitted within one year after the issuance of a rating decision constitutes "new and material" evidence relating to an earlier claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  Until such a determination is made, the claim does not become final.  See Beraud v. McDonald, 766 F.3d 1402, 1406 -07 (Fed. Cir. 2014).  Here, the RO did not determine the character of the evidence or readjudicate the Veteran's service connection claim until August 2003.  As no determination was made concerning whether the additional psychiatric records submitted by the Veteran constituted new and material evidence, the December 1999 rating decision did not become final.  

The Board also notes that in December 1999, the Veteran requested a hearing pursuant to 38 C.F.R. § 3.103(c), before the RO made a decision denying his request for benefits.  This section provides that upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim within the purview of part 3 (concerning pension, compensation and dependency and indemnity compensation).  As section 3.103, makes clear, entitlement to a hearing is a right afforded a claimant for the purposes of providing due process.  See 38 C.F.R. § 3.103 Procedural due process and appellate rights, subsection (a) (noting that every claimant has the right to written notice of the decision, the right to a hearing and the right of representation).  The RO did not provide the Veteran with the requested hearing, thus providing a separate ground for the finding that the December 1999 rating decision did not become final.  

In July 2001 the Veteran submitted additional evidence in support of his claim and in November 2001, he specifically sought to reopen his previously denied psychiatric claims.  These claims were not readjudicated again until August 2003.  In September 2003, the Veteran submitted a claim seeking service connection for depression secondary to his service-connected left knee disability, and that claim was granted in March 2004.  Consequently, the Board finds that the December 1980 rating decision was the last final prior disallowance of the Veteran's psychiatric disability claim.

The Board also finds that the Veteran's claim received in July 1998 reasonably encompassed a claim for an adjustment disorder (the disability for which service connection was ultimately granted) and that the Veteran's currently service-connected adjustment disorder has been present since service.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims held that claims for service connection for a particular disorder should not be limited to the specific disorder claimed, but should include claims for service connection for any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, what constitutes a claim cannot be limited by a lay veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons, 23 Vet. App. at 4-5 (emphasis added); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); but see Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008) (a claim based upon a distinctly diagnosed disease or injury has a different factual basis thus cannot be considered the same as a previously decided claim).  

Here, the Board finds that the Veteran's July 1998 claim seeking service connection for PTSD and a nervous condition reasonably encompassed a claim for a psychiatric disorder secondary to his left knee disability in light of the evidence of record.  It is clear from the record that since he submitted his initial claim in 1980, the Veteran has been seeking service connection for the same psychiatric disability that has been present since service and is related, at least in part, to his service-connected left knee disability.  Although the Veteran described his July 1998 claim as one seeking service connection for a psychiatric disorder with symptoms of lack of impulse control, aggression and assaultiveness, the evidence of record shows that he has reported experiencing additional symptoms of anxiety, depression and nervousness since his initial claim in 1980 and that all of his symptoms are related to the psychiatric disorder for which he was ultimately granted service connection.  In a March 1980 neuropsychiatric examination (received by VA in August 1984), a non-VA provider noted the Veteran's symptoms of headaches, nervousness, irritability, restlessness, sleeplessness, moodiness and depression.  The doctor diagnosed the Veteran with severe traumatic anxiety psychoneurosis attributable to an injury affecting the Veteran's service-connected left knee that occurred in January 1980.  During the October 1980 VA neuropsychiatric examination, the Veteran reported experiencing anxiety, depression and overreaction to situations of stress in service and sporadically after his separation from service.  He noted that he was forced to stop working in June 1980 due to his left knee disability, and was in receipt of treatment for a nervous condition at the VA outpatient clinic at that time.  The October 1980 VA examiner noted that the Veteran was tense and anxious with a depressed mood at the examination.  The examiner diagnosed hysterical psychoneurosis with anxiety and depression manifested by recurrent headaches and syncopal episodes.  

VA treatment records from September 1983 show the Veteran's reports of ongoing symptoms of anxiety and depression since 1980 that worsened after a bad reaction to medication earlier in 1983.  He was found to have an anxiety reaction and referred to the mental health clinic for treatment.  During a December 1983 VA examination, the Veteran reported suffering anxiety, tension, irritability and poor concentration, stating his belief that continued pain in his knee (in addition to other physical symptoms) was a significant factor in his ongoing psychiatric disorder.  The December 1983 VA examiner diagnosed anxiety reaction with conversion (hysterical).  Records from a private health care provider from July 1993 show that he again received treatment for recurrent major depression at that time, as well as antisocial personality disorder.  

In June 1998, the Veteran was admitted to a VA facility when he started feeling irritable due to problems with a co-worker.  He stated that he thought he would "lose control" and reported past violent behavior.  He was found to have an impulse control disorder.  His records from this admission note his history of irritability and impulse control problems, indicating that his violent behavior began during service and continued thereafter.  He was discharged in August 1998 with orders for follow up treatment at VA.  In an August 1998 statement submitted by the Veteran in support of his claim, he noted that he had been treated for mental illness by the VA in the late 1970s and early 1980s, and he indicated that he has essentially had the same recurrent symptoms since that time.  

Records show that the Veteran has continued with treatment at VA for his psychiatric disorders since 1999 with some periods of inactivity.  A March 1999 VA examiner noted the Veteran's reports of experiencing sensations of anger, irritability and frustration in service after his left knee injury because he wanted to excel and could not due to the limitations imposed by his injury.  The Veteran described assaulting a fellow service member who "got on him for not doing his share in a competition with another group."  The Veteran reported continuing to have violent and aggressive reactions after his separation from service.  The VA examiner found that the Veteran had intermittent explosive disorder and a personality disorder, but not a diagnosis of PTSD.  The March 1999 examiner reported that the Veteran did not describe any specific in-service stressor "other than [a] knee injury which hampered his progress in the military and he felt he was unfairly criticized."  

VA treatment records from 1999 through 2003 show continued treatment for symptoms of depression, anxiety and lack of impulse control.  A February 2000 VA record notes that the Veteran was under the care of a doctor for depression and had been diagnosed with intermittent explosive disorder.  An April 2001 VA medical record notes that the Veteran had mild anxiety, and treatment records from May through November 2001 show improving depression and anxiety with periods of increased difficulty controlling his anger.  September 2002 and November 2002 VA medical records show the Veteran's diagnosis of dysthymia.  In a September 2002 VA psychiatric intake evaluation note, the treating psychiatrist noted the Veteran's long history of impulse control issues and anxiety, with multiple angry outbursts in his 20s and increasing anxiety due to work stressors.  A November 2002 VA treatment record notes better controlled anxiety and depression with medication and a diagnosis of dysthymia disorder.  

In May 2003, a VA examiner diagnosed the Veteran with major depression, noting the Veteran's history of depressive symptoms for many years.  The examiner recalled the Veteran's reports of depression stemming from multiple problems in his life, including pain and occupational limitations caused by his service-connected left knee disability.  The VA examiner concluded that the Veteran's depression is as likely as not related to his left knee condition.  A July 2005 medical examination report prepared by the Veteran's treating physician notes his history of a chronic adjustment disorder and depression from 1991 for which the Veteran was followed in the mental health clinic.  Significantly, the December 2011 VA examiner found that all of the Veteran's symptoms, including depressed mood, anxiety, suspiciousness, impaired judgment, impaired abstract thinking, impaired impulse control (including unprovoked irritability with periods of violence) and grossly inappropriate behavior are all related to his chronic adjustment disorder and depressive disorder.  The Board notes that all of these symptoms have been used by the RO in determining the appropriate rating for the Veteran's service-connected psychiatric disability.  Consequently, the Board finds that the Veteran's claim seeking service connection for PTSD and/or a nervous condition received in July 1998 reasonably encompassed a claim for a psychiatric disorder related to his left leg disability.  

Furthermore, as the evidence of record discussed in detail above shows that the Veteran has had a diagnosed psychiatric disorder related to his left leg disability since service, the Board finds that the June 24, 1998 date of claim is the proper effective date for the grant of service connection in this case because the date VA received the claim to reopen is later than the date entitlement arose.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(1)(ii); Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).  

An effective date earlier than July 24, 1998, is not warranted because this was the first date that VA received a written communication from the Veteran seeking to reopen his previously denied claim of entitlement to service connection for a psychiatric disorder.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Because the Veteran's psychiatric disorder is related to an injury that had its onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the date of separation from service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Therefore, under the law, there is no basis to assign an earlier effective date for service connection for an adjustment disorder.

The Board finds that there was no previously unadjudicated claim of entitlement to service connection for a psychiatric disorder pending at the time the Veteran submitted his claim to reopen in July 1998.  Although the Veteran sought nonservice-connected pension benefits in 1984, he did not seek to reopen his claim for service-connection at that time.  Thus, the Board finds that this pension claim did not encompass a claim seeking service-connection for a psychiatric disorder.  38 C.F.R. § 3.155(a); Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (VA is not automatically required to treat every compensation claim as also being a pension claim or vice versa).  



ORDER

The motion to revise the December 18, 1980 rating decision denying service connection for a nervous condition is denied.

An effective date of no earlier than July 24, 1998 for service connection for an adjustment disorder is granted.


REMAND

In light of the Board's grant of an earlier effective date for service connection for an adjustment disorder, the Veteran's claim for a higher initial rating must be remanded.  The RO must assign the initial rating for the Veteran's adjustment disorder prior to September 9, 2003 in the first instance.  The initial rating claim currently before the Board is inextricably intertwined with the RO's adjudication of the initial rating to be assigned for the Veteran's adjustment disorder, and consequently should be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran's claim of entitlement to service connection for bilateral ingrown toenails must be remanded for a medical opinion addressing whether any of the Veteran's service-connected disabilities cause or aggravate this disorder.  The VA examiner providing an opinion in June 2014 did not address the Veteran's contention that he walks with an altered gait and/or poor posture due to his left and/or right knee disabilities, and that it is this altered gait and/or poor posture causes or aggravates his bilateral ingrown toenails.  See October 2016 VA Form 9.  Additionally, the examiner did not address whether the Veteran's service-connected bilateral foot callouses cause or aggravate his ingrown toenail disorder.  See October 2013 Correspondence.

Finally, remand of the Veteran's right knee increased rating claim is necessary to provide him with a new VA examination.  The Veteran indicates in his November 2016 VA Form 9 that his right knee disability has worsened since the December 2013 VA examination.  Additionally, since the Veteran's most recent examination, the U.S. Court of Appeals for Veteran's Claims (the Court) has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) concerning the adequacy of VA orthopaedic examinations.  In light of these decisions, the Board finds that a new VA examination should be provided addressing the Veteran's right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any private medical records he would like considered in connection with his appeal.  

2.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Obtain an addendum medical opinion addressing whether the Veteran's bilaterally ingrown toenails are either (a) caused by or (b) aggravated by any one or more of the Veteran's service-connected disabilities (left knee osteochondritis dissecans, right knee degenerative arthritis, right and left foot callosities).  The examiner should specifically address the Veteran's contention that his right and left knee disabilities cause him to walk with an altered gait and/or poor posture, and state whether this altered gait or poor posture causes or aggravates the Veteran's bilateral ingrown toenails.  

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development, including any additional development deemed necessary, readjudicate the remanded issues, including the initial rating to be assigned for adjustment disorder from July 24, 1998.  The Board notes that the AOJ should consider whether a separate rating is warranted for the Veteran's right knee disability for instability under Diagnostic Code 5257 (See December 2013 VA Examination Report).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


